Judgment unanimously affirmed. Memorandum: This is an appeal from a judgment of the Wyoming County Supreme Court which dismissed relator’s application for a writ of habeas corpus, without a hearing. As a result of his convictions by jury verdict in Queens County in February of 1973 for the crimes of assault, possession of weapons, resisting arrest, theft of services and obstruction of government administration, relator is presently serving concurrent indeterminate sentences at the Attica Correctional Facility. Relator does not attack the legality of his detention based upon these convictions, but rather seeks a writ of habeas corpus as a vehicle to attack the validity of a subsequent indictment returned against him by a Clinton County Grand Jury relating to his alleged assault upon a correction officer during an earlier stay at the Clinton Correctional Facility before being transferred to Attica. Inasmuch as the relief requested would not result in relator’s discharge from prison (see People ex rel. Lane v Vincent, 32 NY2d 940; People ex rel. Fitzgerald v Casscles, 28 NY2d 866, 868) and the grounds for relief here asserted have all been previously considered and rejected either in pretrial motions or in a *729similar application for a writ which was earlier denied (see People ex rel. Vess v La Vallee, 55 AD2d 968), dismissal of the present application was proper. (Appeal from judgment of Wyoming Supreme Court—habeas corpus.) Present—Moule, J. P., Cardamone, Simons, Dillon and Witmer, JJ.